Name: Commission Implementing Regulation (EU) NoÃ 514/2012 of 18Ã June 2012 amending Annex I to Regulation (EC) NoÃ 669/2009 implementing Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural activity;  America;  Asia and Oceania;  health;  trade
 Date Published: nan

 19.6.2012 EN Official Journal of the European Union L 158/2 COMMISSION IMPLEMENTING REGULATION (EU) No 514/2012 of 18 June 2012 amending Annex I to Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (2) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto (the list), at the points of entry into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list is to be reviewed on a regular basis, and at least quarterly, taking into account at least the sources of information referred to in that Article. (3) The occurrence and relevance of food incidents notified through the Rapid Alert System for Food and Feed (RASFF), the findings of missions to third countries carried out by the Food and Veterinary Office, as well as the quarterly reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009 indicate that the list should be amended. (4) In particular, the list should be amended by decreasing the frequency of official controls of the commodities for which the information sources indicate an overall improvement of compliance with the relevant requirements provided for in Union legislation and for which the current level of official control is therefore no longer justified. (5) The list should also be amended to increase the frequency of official controls of the commodities for which the same sources of information show a higher degree of non-compliance with the relevant Union legislation, thereby warranting an increased level of official controls. (6) In addition, certain other commodities for which the information sources indicate a degree of non-compliance with the relevant safety requirements, thereby warranting the introduction of an increased level of official controls, should be included in the list. (7) The entries in the list for certain imports from India and for certain other commodities imported from the Dominican Republic should therefore be amended accordingly. In addition, an entry concerning consignments of nutmeg and mace from Indonesia should be inserted in the list. (8) The amendment to the list concerning the reduction in the frequency of official controls on imports of yardlong beans, bitter melon, peppers and aubergines from the Dominican Republic should apply as soon as possible, as the original safety concerns have been partially solved. Accordingly, the amendments to the list concerning the entry for that third country should apply from the date of entry into force of this Regulation. (9) Taking into account the number of amendments that need to be made to Annex I to Regulation (EC) No 669/2009, it is appropriate to replace it by the text in the Annex to this Regulation. (10) Regulation (EC) No 669/2009 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 669/2009 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2012. However, the amendment to Annex I to Regulation (EC) No 669/2009 concerning the reduction in the frequency of physical and identity checks on yardlong beans, bitter melon, peppers and aubergines from the Dominican Republic shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 194, 25.7.2009, p. 11. ANNEX Annex I to Regulation (EC) No 669/2009 is replaced by the following: ANNEX I Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) Country of origin Hazard Frequency of physical and identity checks (%) Hazelnuts (in shell or shelled) 0802 21 00; 0802 22 00 Azerbaijan (AZ) Aflatoxins 10 (Feed and food)  Groundnuts (peanuts), in shell  1202 41 00 Brazil (BR) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Dried Noodles ex 1902 China (CN) Aluminium 10 (Food) Pomelos ex 0805 40 00 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (11) 20 (Food  fresh) Tea, whether or not flavoured 0902 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (10) 10 (Food)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (3) 20  Bitter melon (Momordica charantia)  ex 0709 99 90; ex 0710 80 95  Peppers (sweet and other than sweet) (Capsicum spp.)  0709 60 10; ex 0709 60 99; 0710 80 51; ex 0710 80 59  Aubergines  0709 30 00; ex 0710 80 95 (Food  fresh, chilled or frozen vegetables)  Oranges (fresh or dried)  0805 10 20; 0805 10 80 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (7) 10  Peaches (excluding nectarines)  0809 30 90  Pomegranates  ex 0810 90 75  Strawberries  0810 10 00 (Food  fresh fruits and vegetables) Peppers (sweet and other than sweet) (Capsicum spp.) 0709 60 10; ex 0709 60 99; 0710 80 51; ex 0710 80 59 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (12) 10 (Food  fresh, chilled or frozen)  Groundnuts (peanuts), in shell  1202 41 00 Ghana (GH) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10 (Feed and Food) Curry leaves (Bergera/Murraya koenigii) ex 1211 90 85 India (IN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single residue methods (5) 50 (Food  fresh herbs)  Capsicum annuum, whole  0904 21 10 India (IN) Aflatoxins 20  Capsicum annuum, crushed or ground  ex 0904 22 00  Dried fruit of the genus Capsicum or of the genus Pimenta, whole, other than sweet peppers (Capsicum annuum)  0904 21 90  Curry (chilli products)  0910 91 05  Nutmeg (Myristica fragrans)  0908 11 00, 0908 12 00  Mace (Myristica fragrans)  0908 21 00, 0908 22 00  Ginger (Zingiber officinale)  0910 11 00, 0910 12 00  Curcuma longa (turmeric)  0910 30 00 (Food  dried spices)  Groundnuts (peanuts), in shell  1202 41 00 India (IN) Aflatoxins 20  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Feed additives and premixtures ex 2309; 2917 19 90; ex 2817 00 00; ex 2820 90 10; ex 2820 90 90; ex 2821 10 00; ex 2825 50 00; ex 2833 21 00; ex 2833 25 00; ex 2833 29 20; ex 2833 29 80; ex 2835; ex 2836; ex 2839; 2936 India (IN) Cadmium and lead 10 (Feed) Okra ex 0709 99 90 India (IN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (2) 50 (Food  fresh) Nutmeg (Myristica fragrans)  0908 11 00, 0908 12 00 Indonesia (ID) Aflatoxins 20 Mace (Myristica fragrans)  0908 21 00, 0908 22 00 (Food  dried spices) Watermelon (egusi, Citrullus lanatus) seeds and derived products ex 1207 70 00; ex 1106 30 90; ex 2008 99 99 Nigeria (NG) Aflatoxins 50 (Food)  Capsicum annuum, whole  0904 21 10 Peru (PE) Aflatoxins and Ochratoxin A 10  Capsicum annuum, crushed or ground  ex 0904 22 00  Dried fruit of the genus Capsicum or of the genus Pimenta, whole, other than sweet peppers (Capsicum annuum)  0904 21 90 (Food  dried spice) Peppers (other than sweet)(Capsicum spp.) ex 0709 60 99 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (9) 10 (Food  fresh)  Coriander leaves  ex 0709 99 90 Thailand (TH) Salmonella (6) 10  Basil (holy, sweet)  ex 1211 90 85  Mint  ex 1211 90 85 (Food  fresh herbs)  Coriander leaves  ex 0709 99 90 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (4) 20  Basil (holy, sweet)  ex 1211 90 85 (Food  fresh herbs)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (4) 50  Aubergines  0709 30 00; ex 0710 80 95  Brassica vegetables  0704; ex 0710 80 95 (Food  fresh, chilled or frozen vegetables)  Sweet Peppers (Capsicum annuum)  0709 60 10; 0710 80 51 Turkey (TR) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (8) 10  Tomatoes  0702 00 00; 0710 80 70 (Food  fresh, chilled or frozen vegetables) Dried grapes (vine fruit) 0806 20 Uzbekistan (UZ) Ochratoxin A 50 (Food)  Groundnuts (peanuts), in shell  1202 41 00 South Africa (ZA) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists in the goods nomenclature, the CN code is marked ex (for example, ex 1006 30: only Basmati rice for direct human consumption is included). (2) In particular residues of: Acephate, Methamidophos, Triazophos, Endosulfan, Monocrotophos, Methomyl, Thiodicarb, Diafenthiuron, Thiamethoxam, Fipronil, Oxamyl, Acetamipirid, Indoxacarb, Mandipropamid. (3) In particular residues of: Amitraz, Acephate, Aldicarb, Benomyl, Carbendazim, Chlorfenapyr, Chlorpyrifos, CS2 (Dithiocarbamates), Diafenthiuron, Diazinon, Dichlorvos, Dicofol, Dimethoate, Endosulfan, Fenamidone, Imidacloprid, Malathion, Methamidophos, Methiocarb, Methomyl, Monocrotophos, Omethoate, Oxamyl, Profenofos, Propiconazole, Thiabendazol, Thiacloprid. (4) In particular residues of: Acephate, Carbaryl, Carbendazim, Carbofuran, Chlorpyriphos, Chlorpyriphos-methyl, Dimethoate, Ethion, Malathion, Metalaxyl, Methamidophos, Methomyl, Monocrotophos, Omethoate, Prophenophos, Prothiophos, Quinalphos, Triadimefon, Triazophos, Dicrotophos, EPN, Triforine. (5) In particular residues of: Triazophos, Oxydemeton-methyl, Chlorpyriphos, Acetamiprid, Thiamethoxam, Clothianidin, Methamidophos, Acephate, Propargite, Monocrotophos. (6) Reference method EN/ISO 6579 or a method validated against it as referred to in Article 5 of Commission Regulation (EC) No 2073/2005 (OJ L 338, 22.12.2005, p. 1). (7) In particular residues of: Carbendazim, Cyfluthrin Cyprodinil, Diazinon, Dimethoate, Ethion, Fenitrothion, Fenpropathrin, Fludioxonil, Hexaflumuron, Lambda-cyhalothrin, Methiocarb, Methomyl, Omethoate, Oxamyl, Phenthoate, Thiophanate-methyl. (8) In particular residues of: Methomyl, Oxamyl, Carbendazim, Clofentezine, Diafenthiuron, Dimethoate, Formetanate, Malathion, Procymidone, Tetradifon, Thiophanate-methyl. (9) In particular residues of: Carbofuran, Methomyl, Omethoate, Dimethoate, Triazophos, Malathion, Profenofos, Prothiofos, Ethion, Carbendazim, Triforine, Procymidone, Formetanate. (10) In particular residues of: Buprofezin; Imidacloprid; Fenvalerate and Esfenvalerate (Sum of RS & SR isomers); Profenofos; Trifluralin; Triazophos; Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)). (11) In particular residues of: Triazofos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Parathion-methyl, Fenthoate, Methidathion. (12) In particular residues of: Carbofuran (sum), Chlorpyrifos, Cypermethrin (sum), Cyproconazole, Dicofol (sum), Difenoconazole, Dinotefuran, Ethion, Flusilazole, Folpet, Prochloraz, Profenofos, Propiconazole, Thiophanate-methyl and Triforine.